NUMBER 13-22-00304-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


              IN THE INTEREST OF M.R. AND X.R., CHILDREN


                    On appeal from the County Court at Law
                          of Aransas County, Texas.


                                           ORDER

               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       This is an appeal of a final order terminating parental rights. The notice of appeal

was filed on July 5, 2022, and appellant’s brief was due on August 8, 2022. Appellant has

filed a motion for extension of time, providing the reason for her request therein. Appellant

seeks twenty days of additional time to file the brief from the date the trial court files its

findings of fact and conclusions of law.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited
deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

       We GRANT appellant’s motion for extension of time and ORDER appellant’s brief

to be filed twenty days from the date the trial court files its findings of fact and conclusions

of law. No further extensions of time will be granted absent truly exigent and extraordinary

circumstances.

                                                                         PER CURIAM

Delivered and filed on the
11th day of August, 2022.




                                               2